Citation Nr: 1522442	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-47 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to his service-connected left ankle disability.
 
2.  Entitlement to service connection for a left knee disorder, to include as secondary to his service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1976 and from June to July 1989, with additional periods of Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a personal hearing in June 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record, in Virtual VA.

The Veteran's record is contained in two virtual record systems.

This appeal was previously before the Board in February and September 2014.  The Board remanded the claims so that treatment records and Social Security Administration disability records could be obtained, and for the Veteran to be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's left knee disability is not causally related to his service or a service-connected disability, may not be presumed so, and has not been chronically or continually disabling since his service.

2.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's left hip disability is not causally related to his service or a service-connected disability, may not be presumed so, and has not been chronically or continually disabling since his service.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655 (2014).

2.  Service connection for a left hip disability is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to notify and assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A May 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 2006).  The letter also provided information on the evidence needed to support a secondary service connection claim.

VA has also met its duty to assist the Veteran in the development of the claim.  VA treatment records and service treatment records have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran's service treatment records do not include a discharge evaluation.  Records regarding the Veteran's treatment for his back, in connection with a worker's compensation claim, are of record.  Additionally, following the Board remand in February 2014, Social Security Administration (SSA) records were obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran received VA examinations in May 2010, April 2014, and October 2014.  The examination reports, in conjunction, included interview and examination results, as well as nexus opinions regarding the connection between the Veteran's left knee and hip disabilities and his service, and his service-connected left ankle disability.  The Board finds that the reports, and particularly the rationale provided by the October 2014 examiner, are adequate for determination purposes. 

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103.  

The Board also observes that the Veteran was also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Specifically, the Veteran showed his understanding of secondary service connection claims by testifying that a physician had related his left knee and hip symptoms to his service-connected left ankle disability.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. §  3.103(c)(2).

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488 . at 495-96 (1997); see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1112 ; 38 C.F.R. §§ 3.307, 3.309.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309(a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Factual Background and Analysis

In September 2009, the Veteran filed a claim of entitlement to service connection for left hip and left knee arthritis secondary to his service-connected left ankle.

During his April 2013 Board hearing, the Veteran testified that his left ankle "loses stability and [he] twisted his knee and hip in the process of falling."  He also testified that he has an altered gait due to his left ankle which he believed contributed to his development of left knee and hip disorders.  He stated that a VA physician (Dr. C.) had spoken with him regarding a connection between his left ankle disability and his left hip and knee disabilities.  The Veteran testified that Dr. C. had stated that the way the Veteran "walked to stabilize [himself] puts stress on the knee and hip," and Dr. C. recommended that the Veteran file service connection claims for his left hip and knee.  When asked if Dr. C. had provided a statement regarding a connection between the Veteran's left ankle and his hip and knee, the Veteran stated that Dr. C. said that there was "definitely" a relationship, and that the Veteran believed Dr. C. placed a written statement regarding this in his treatment records.  Additionally, the Veteran testified that his May 2010 VA examination was only a "question and answer" examination and that the VA examiner did not physically examine him "at all."  He described injuring his left ankle in service in "1993 or 1994," and having to wear a boot due to "nerve damage."  It is unclear if the Veteran thought that the ankle injury caused a difference in leg length or if he thought wearing the boot caused the difference in leg length, but he stated his belief that the difference in leg length contributed to his development of left hip and knee disabilities.  He testified that he was seeking secondary service connection, and that he did not have any injury to his left hip and knee during either period of service. 

A review of the Veteran's service medical records revealed that he suffered a left ankle injury in service, for which he is now service-connected.  The available service records do not show complaints of, treatment for, or diagnoses related to his left knee and left hip.  A lack of in-service treatment or injury is confirmed by the Veteran's testimony noted above. 

In July 1991, the Veteran was afforded a VA examination regarding his left ankle disability.  He reported pain and swelling of the left ankle, with aggravation of symptoms with standing for long periods or attempting to run or walk for extended distances.  The Veteran wore an elastic ankle brace.  He was noted to have intermittent synovial irritation and synovitis of the left ankle.  A June 1997 left ankle VA examination report included complaints of pain with prolonged standing, walking, and climbing.  He also complained of loss of feeling in his toes.  Examination showed degenerative joint disease with marked decreased range of motion. 

In July 1997, the Veteran provided a statement that his left ankle would swell most of the time, he had limited use of his left ankle, and his left foot would go numb with "shooting pains up to [his] knee."

An April 2002 private treatment record for the Veteran's lumbar spine disability noted that he had decreased sensation and strength in the L5 and S1 distribution on the left.  He was diagnosed with left L5 and S1 radiculopathy.  A January 2004 record noted that the Veteran had progressively worsening low back pain, and x-rays revealed degenerative changes in his right hip.  In March 2004, He reported worsening left ankle pain, with pain and swelling after walking.  He was only able to walk one block before having to stop due to pain.  He had full range of motion of his knee, and no swelling.  He did not complain of left knee or hip pain.  He did not use ambulatory aids.  In May 2004, he was noted to have L5 and S1 radiculopathy from his back to his left lower extremity.

During a July 2004 VA examination, the Veteran complained of numbness of his left foot.  He reported he walked with a cane, although he did not have it during the examination.  He had decreased sensation in his left foot, a mildly swollen left ankle, and decreased range of motion of the left ankle. 

In September 2004, the Veteran reported he exercised every day by taking a walk around the park.  In January 2005, he was noted to have some giving way of the left knee with flexion, due to pain.  He had a slight limp of the left lower extremity, and a positive straight leg raise test on the left.  He was diagnosed with chronic back pain radiating down his left lower extremity, complicated by obesity.  In December 2006, the Veteran was treated for loss of consciousness, and possible seizure.  He reported "dizzy spells" and "blacking out," but he was unsure of any head injuries as a result.  He was noted to have difficulty toe and heel walking, and he had a "wobbly tandem gait."  His dizziness was thought to be related to syncope. 

In April 2008, the Veteran complained of low back pain and a wound on his right thigh.  He also reported "knee pain on the inner side since he started walking for the last few weeks."  After evaluation of his complaints of right knee pain, he was sent for x-rays due to possible degenerative joint disease of the right knee.  He did not complain of left hip or knee pain during this VA treatment visit.  In October 2008, the Veteran sought treatment for low back pain, hearing loss, diabetes mellitus, hypertension, hyperlipidemia, depression, PTSD and sleep apnea.  He denied any new complaints. 

In September 2009, the Veteran sought VA treatment for "severe pain to the left hip, left knee and left foot."  He stated the pain has "been getting worse and it is harder for him to walk."  He wanted x-rays to see if the metal in his ankle had moved.  In another statement, he noted he had pain in his left leg for two weeks, with no recent injury.  Objectively, he had tenderness to the anterior medial area of his left knee.  He was noted to walk with a cane.  September 2009 x-rays revealed minimal medial compartment and superior patellar degenerative spurring of the left knee.  In October 2009, he reported he continued to have pain in his left ankle, knee and "somewhat" in his left hip, worse with walking and relieved with rest.  He stated he was trying to walk more likely to lose weight, and his knee and ankle started to hurt.  He had tenderness around the medial malleolus of the left knee, with a good range of motion.  He was walking with a cane. 

In October 2009, the Veteran had an orthopedic consultation, and the VA treatment record was cosigned by Drs. A and C. (Dr. C. is mentioned by the Veteran in his Board hearing testimony).  The Veteran was noted to be obese, and to walk with a limp, with use of a cane.  He reported a history of distal fibular fracture of the left ankle in the 1970s with surgery and plate and screw fixation.  He stated that "several months ago he began walking in order to lose some weight.  He is ambulatory with a cane ever since his ankle surgery.  He began experiencing intermittent knee pain in general, but more so peripatellar with increased walking."  He stated he subsequently developed left hip pain in the posterior buttocks.  He was noted to have a "significant history of chronic low back pain."  The Veteran denied laxity or locking or catching of the knee.  

Physical examination of the left knee showed no obvious abnormality.  The Veteran had a valgus deformity of the left knee compared to the right, but no swelling or ecchymosis.  He had good quadriceps and hamstrings strength.  He had negative varus and valgus stress testing for laxity, but had positive patellar grind and apprehension tests.  He had a full range of motion of his left hip, with pain in the posterior buttocks with full abduction.  He had a positive straight leg raise test on the left, as well as sciatic notch and SI joint tenderness.  The physicians diagnosed left knee pain with degenerative arthritis of the patella and medial compartment, and left posterior buttocks pain, probably secondary to degenerative disc disease of the back, with hip x-rays showing minimal degenerative arthritis.  "After exam and review of his x-rays with [Dr. C.], [Dr. A. felt] that his posterior buttock pain is coming from his back.  He has [degenerative joint disease] of his knee, primarily of the patella."  Additionally, "knee x-rays show minimal medial compartment and superior patellar degenerative spurring."

In February 2010, the Veteran was given new orthopedic boots to help support his ankle and decrease his pain.  In March 2010, the Veteran had a follow up appointment regarding his left hip, knee and ankle pain, which he noted bothered him mostly with "back and posterior hip pain."  In April 2010, the Veteran stated that he was told that "his hip pain was not coming from his spinal stenosis," but he could not recall the name of the orthopedist at "Ortho Carolina" who informed him of this.  

In May 2010, the Veteran was afforded a VA examination.  He reported that he began having problems with his left hip and knee one and a half years prior.  He stated that an orthopedic doctor thought his knee and hip symptoms could be due to his left ankle injury.  He reported he injured his left ankle in the "1970s" and that he has been "using a cane since 2000, due to the knee pain."  He reported that his left knee pain began in 2000 after his ankle gave out and he fell and hit his knee.  He stated that he had fluid removed from his knee after the injury, but that it "did not bother him for a long time, and started bothering him again around 3 years ago, having swelling, pain and limitations of movements."  He reported he was unable to walk more than a few yards, and he walked with an antalgic gait.  He used corrective shoes, an orthotic insert, and a cane.  Physical examination of the Veteran showed a callus on the outside of his left heel, and increased wear on the outside edge of the heel of his left shoe.  The examination included range of motion testing, and measurements showed that his left leg was half an inch shorter than his right leg.  The Veteran was assessed with degenerative joint disease, bursitis and tendinitis of the left hip with a suspicious labral tear, and with arthritis of the left knee.   The examiner cited a 2003 private Spine Institute record, which showed the Veteran had a normal gait, and that he sought left knee and hip treatment in 2007.  She noted that there was no documentation of an altered gait until 2006.  The examiner opined that the Veteran's left hip and knee disabilities were less likely than not caused by or a result of his service-connected left ankle disability because there was no evidence of a "long-term altered gait."  She indicated that effects in other joints due to a joint injury would need a long-term altered gait, and that the half inch difference in leg length is "not considered significant to participate in current pathology.  The symptoms of the patient are more likely related to patient back injury and residual radiculopathy, and with patient overweight."

In January 2011, the Veteran was afforded a fee basis VA examination of his left ankle.  He reported his left ankle was injured in 1982, and that his left foot, ankle, and knee were affected by this injury.  He noted that he was unable to stand or walk for a long distance due to his ankle.  He walked with an antalgic cage due to his left ankle, and had an unusual shoe-wear pattern.  Examination of the ankle showed weakness, tenderness and guarding of movement, but did not show instability or subluxation.  The examiner noted the Veteran's occupational ability would be limited to weightbearing on the left leg/foot to no more than 10 minutes at one time. 

In February 2011, the Veteran reported improved left hip pain but intermittent left knee pain, requiring a cane for ambulation.  He fell three months prior, after his knee gave out while he was descending some stairs.  He provided a history of a left ankle injury in 1974, which contributed to his left knee problems. 
 
In July 2012, the Veteran was seen for lumbar spine treatment and was noted to use his cane on the left side.  The physician indicated better use of the cane would be on his right side, but the Veteran felt more comfortable using it on his left. 

In July 2013, the Veteran complained of increasing bilateral knee pain, the inability to exercise due to the pain, and swelling of the left ankle.  He reported he was trying to walk more lately.  He was noted to have bilateral degenerative joint disease of the knees.   X-rays showed a normal left knee (no significant degenerative changes) and calcium deposits on the inner side of the right knee (Pellegrini-Stieda disease).

In October 2013, the Veteran complained of bilateral knee pain for "several years, without a history of trauma or surgery."  He complained of pain with all activities.  On evaluation, he had flexion of the knees from zero to 115, without swelling or effusion.  He walked with a normal gait.  His collateral and cruciate ligaments were intact, and meniscal signs were negative.  He was diagnosed with symptomatic early osteoarthritis of both knees.  Again, in December 2013, the Veteran was found to have identical range of motion of his knees, and was assessed with osteoarthritis of both knees. 

In February 2014, he was seen for a follow up on both of his knees after steroid injections in October 2013.  He walked with a cane, and had continued zero to 115 degrees of motion bilaterally.  He was assessed with stable osteoarthritis of both knees.

In April 2014, the Veteran was afforded a VA joint examination.  He was noted to have a diagnosis of left hip mild degenerative changes per a 2010 x-ray, and left medial compartment and superior patellar degenerative changes per a 2009 x-ray.  Additionally, he had right knee osteoarthritis with Pellegrini-Stieda syndrome per a 2009 x-ray.  He reported left hip and bilateral knee pain, with right knee pain worse than his left knee pain.  He reported his left hip pain and bilateral knee pain began 4 years prior (2010).  The Veteran reported constant use of a cane for walking, and he reported he had used the cane "since 1971 left ankle injury."  The examiner opined the Veteran's mild osteoarthritis of the left knee and mild degenerative changes of the left hip were less likely than not related to service or his service-connected left ankle.  Additionally, they were less likely than not aggravated beyond their natural progression by his left ankle.  The examiner noted that the left ankle had been documented as stable since 1991.  The examiner noted an October 2013 treatment record where the Veteran had no swelling or effusion, a normal gait and where he was diagnosed with symptomatic osteoarthritis of both knees.  The examiner also noted that an orthopedic consultation in October 2009 reported the Veteran's low back pain caused his hip and knee pain.  The examiner cited several x-rays of the Veteran's left ankle which noted normal alignment and position of the ankle with metallic plates and screws stabilizing old fractures.  The x-rays showed in conjunction revealed a stable internal appearance of the ankle since 1991. 

Federal Worker's Compensation records from July 2014 noted that the Veteran had severe left L5-S1 stenosis with back pain radiating down the Veteran's left leg.  He used a cane for ambulation and wore a back corset.  He was noted to have a "mild limp."

In October 2014, the Veteran was again afforded a VA joint examination.  The examination report included a history of the Veteran's low back injury and symptoms, as well as his left ankle injury and symptoms.  She noted that he injured his left ankle, and underwent fixation surgery for it, in 1989.  He gave a history of experiencing post-operative complications, and began using a cane to aid in ambulation.  He reported that he has had recurrent pain and problems with his ankle since this injury and surgery.  He reported his belief that the surgery caused his left leg to become shorter than his right leg.  His primary care physician recommended exercise to lose weight, and he began walking regularly in 2008, and developed left knee pain in 2009.  As he continued to exercise, he developed left hip pain.  The examination report includes a timeline of the Veteran's treatment for his left ankle, low back, left knee and left hip from 1972 (induction examination) to 2013.  

Following interview of the Veteran, extensive review of medical records as shown by cited records in the examination report, and physical examination, the examiner opined that it was less likely than not the Veteran's left knee and left hip disabilities were caused by his service, as his service treatment records did not show complaint, diagnosis or treatment for a left hip or knee condition, and he did not report left knee or hip pain until 2009.  

The examiner also opined it was less likely than not that the Veteran's left hip and knee disabilities were caused by his left ankle disability.  She noted that the Veteran injured his left ankle in 1989, and did not complain of left hip or knee pain until 2009 after increased walking in an attempt to lose weight.  The examiner opined that the likely causes of the Veteran's left hip symptoms were mild osteoarthritis and chronic low back pain from degenerative disc disease.  She noted it was unlikely that his left ankle disability cause his osteoarthritis or his degenerative disc disease of the lumbar spine.  Although the Veteran has argued that his altered gait caused his left hip and knee disabilities, the examiner noted that he did not require an assistive device until 2004, when he was issued a cane during a VAMC admission, when he complained of left thigh pain.  Additionally, he was noted to walk with a normal gait in October 2013.  "There is no evidence that a gait abnormality caused by chronic left ankle pain resulted in any dysfunction resulting in premature degeneration of, or pain in, the left hip.  The Veteran's osteoarthritis of the left hip is most likely due to the normal effects of aging, general wear-and-tear, and his morbid obesity."  She noted that he was diagnosed with lumbar degenerative disc disease years prior to his left ankle injury, and that his left hip pain is also a component of radiation from his low back pain, as documented by left L5 radiculopathy diagnosis.  The December 2009 record which noted that his hip pain could be secondary to his back and compensation of his ankle, was updated in March 2010 to note that "a good portion of his symptoms are related to his back."  Physical examination of the Veteran showed somatic dysfunction and postural abnormalities, most likely related to his chronic low back condition, with rotation of his pelvic girdle.  The examiner noted that there is no evidence of an ankle-related gait abnormality as his use of an assistive device occurred decades after his ankle injury.  

Regarding his left knee disability, the examiner noted that the Veteran provided the February 2011 VA treatment record medical history that "his left ankle injury in 1974/5 contributed to his left knee problems."  This self-reported history was recorded by the physical therapist, but was not her opinion.  She fitted the Veteran with a knee brace, but did not perform physical therapy or physiatric evaluation of the left knee, and therefore did not provide an etiology opinion.  "Review of medical records shows that there was no patient referral for the left knee.  Therefore, the statement that his ankle contributes to his left knee problems is subjective only, with no basis in medical evaluation or other documented evidence."  Like his left hip, the examiner noted that his left knee osteoarthritis is most likely due to the normal effects of aging, general wear-and-tear, and his morbid obesity.  Regarding whether the Veteran's left ankle disability aggravated his left hip and knee disabilities, the examiner noted that the Veteran's left hip and knee disabilities developed after his left ankle injury, by about 20 years. 

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds that the Veteran is competent to describe knee and hip pain, and to describe changes in his gait or leg length discrepancy.  He is not competent to assess the cause of the knee and hip pain, or to determine the cause of his degenerative changes/osteoarthritis.  However, the Veteran's statements regarding the onset of his knee and hip symptoms, and the continuation of his altered gait from his ankle injury to the present are less than credible.  The Veteran testified that his knee pain began after he fell and struck his knee when his left ankle gave out.  He reported to treatment providers that his knee and hip pain began after he began walking for exercise and that there was no injury precipitating his pain.  He reported to treatment care providers that his ankle disability began in the 1970s, and that he had an altered gait since his 1970s injury.  However, his left ankle injury occurred in 1989, and he was issued a cane in 2004.  He testified that he was not physically examined during the 2010 VA examination, but the examination report includes range of motion testing results and leg length measurements.  He testified that VA orthopedist Dr. C. informed him that his left ankle disability caused his left knee and hip disabilities, but treatment records from Dr. C. do not document this positive nexus opinion.  In fact, Dr. A., after consultation with Dr. C., found that the Veteran's lumbar spine disability was a large part of his left hip disability.  Given these discrepancies in reporting symptom onset, left ankle injury date, and left knee injury onset, the Board finds that the Veteran's statements regarding his symptoms and their onset are not credible.  

The record does not include service treatment records document complaints of, treatment for, or a diagnosis of a left knee or hip injuries or arthritis; credible statements of continuity of symptomatology (here, the Veteran denied in-service onset of his left knee and hip symptoms); or a medical nexus between the Veteran current left knee and hip disorders and his military service.   The VA examiner found that it was unlikely that his current knee and hip disabilities are related to military service.  Additionally, the evidence of record does not include a diagnosis of arthritis of the left knee or left hip to a compensable degree within one year of discharge from service.  For these reasons, the Board concludes that entitlement to service connection for left knee and hip disorders is not warranted on a presumptive, continuity of symptomatology, or direct basis.  See generally Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

The Veteran has argued that he is entitled to service connection for his left knee and hip disabilities on a secondary service-connection basis, as related to his service-connected left ankle disability.   The Veteran was provided with three VA examinations to address his claims, and three negative nexus opinions were provided.  The Veteran stated that VA physicians associated his left knee and hip diagnoses to his left ankle disability.  However, the records regarding Dr. C. do not include the positive nexus opinion reported, and a subsequent orthopedist treatment record included a statement that his left hip pain was "coming from his back."  The October 2014 VA examiner opined that the Veteran's left hip and knee disabilities were not caused by his left ankle disability because the evidence of record did not show that he had a prolonged altered gait (he received a cane in 2004 and complained of left knee and hip pain five years later), and his altered gait began 15 years after his ankle injury and surgery, indicating his gait change may have been influenced by his back disability as well (and cited to his lumbar spine records).  The examiner noted that the Veteran's left hip and knee symptoms began after he began exercising, and opined that it was likely his left hip and knee arthritis were the result of aging, general wear-and-tear, and his obesity.  This opinion is complimented by the treatment records which reveal that he also has right hip and right knee arthritis.  Indeed, the records show that his right knee and left knee osteoarthritis are stable, and he complained more recently that his right knee pain is worse than his left knee pain.  As the record does not contain competent evidence that his left ankle disability caused his left knee and hip disabilities (medical nexus opinions of record are all negative), the Board finds that entitlement to service connection for left hip and knee disabilities on a secondary service connection theory, is not warranted. 

Lastly, the medical and lay evidence of record show that the Veteran developed left knee and hip symptoms at least 15 years after his 1989 ankle injury.  As such, the left ankle injury did not aggravate a pre-existing left knee or left hip disability.  Allen, 7 Vet. App. at 448 (requiring evidence of baseline severity of the nonservice-connected disability prior to aggravation by a service-connected disability).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left hip disorder, to include as secondary to his service-connected left ankle disability is denied.
 
Entitlement to service connection for a left knee disorder, to include as secondary to his service-connected left ankle disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


